Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dhayapule in view of Kazeeva 10 Best Open Source Test Automation Frameworks for Every Purpose, March 14, 2018 (hereinafter Kaz). 
With respect to claim 1, Dhayapule (US 20170060969 A1) teaches “1. A system for Acceptance Test Driven Development (ATDD) automation 
[0055] According to another embodiment, the feature of testing ETL jobs by dividing the ETL job into test joblets may be integrated within the user interface of ETL job testing tool 112A, 112B. Facility may be provided to enable or disable the integrated feature. When a new ETL job is designed in the user interface with the test feature enabled, the test joblets may be automatically created and stored in repository 114A, 114B when the job is saved. Furthermore, when an ETL job is changed by adding a new stage or modifying any existing stage, the test joblets may be updated accordingly. For example, when a new stage is added to an existing ETL job, one or more new test joblets may be created and stored in the test repository and, when any existing stage is modified, corresponding test joblets may be retrieved and updated accordingly for the changed stage and job design. Updating or adding new joblets may be achieved automatically when saving the ETL job to improve the performance of the save operation. Additionally, analysis may be implemented only on the updated portion of the ETL job. The updated portion may be identified by comparing the existing or saved job design from the design repository with the updated job design in memory. Once created, the test joblets may be used for testing during the lifecycle of the ETL job development and for continuous testing thereafter. When the ETL job is executed, the test data for each joblet may be populated and may be set as a baseline to compare against for any future runs of the job. Facility may be provided to store, view, or update the test data for each stage and the corresponding joblets in repository 114A, 114B.
“receiving a selection of one or more options for data testing from the user interface”
[0055] According to another embodiment, the feature of testing ETL jobs by dividing the ETL job into test joblets may be integrated within the user interface of ETL job testing tool 112A, 112B. Facility may be provided to enable or disable the integrated feature. When a new ETL job is designed in the user interface with the test feature enabled, the test joblets may be automatically created and stored in repository 114A, 114B when the job is saved. Furthermore, when an ETL job is changed by adding a new stage or modifying any existing stage, the test joblets may be updated accordingly. For example, when a new stage is added to an existing ETL job, one or more new test joblets may be created and stored in the test repository and, when any existing stage is modified, corresponding test joblets may be retrieved and updated accordingly for 
(selection is the enablement of the integrated feature, for example); 
“accessing a set of core automation libraries associated with the selection”
[0055] According to another embodiment, the feature of testing ETL jobs by dividing the ETL job into test joblets may be integrated within the user interface of ETL job testing tool 112A, 112B. Facility may be provided to enable or disable the integrated feature. When a new ETL job is designed in the user interface with the test feature enabled, the test joblets may be automatically created and stored in repository 114A, 114B when the job is saved. Furthermore, when an ETL job is changed by adding a new stage or modifying any existing stage, the test joblets may be updated accordingly. For example, when a new stage is added to an existing ETL job, one or more new test joblets may be created and stored in the test repository and, when any existing stage is modified, corresponding test joblets may be retrieved and updated accordingly for the changed stage and job design. Updating or adding new joblets may be achieved automatically when saving the ETL job to improve the performance of the save operation. Additionally, analysis may be implemented only on the updated portion of the ETL job. The updated portion may be identified by comparing the existing or saved job design from the design repository with the updated job design in memory. Once created, the test joblets may be used for testing during the lifecycle of the ETL job development and for continuous testing thereafter. When the ETL job is executed, the test data for each joblet may be populated and may be set as a baseline to compare against for any future runs of the job. Facility may be provided to store, view, or update the test data for each stage and the corresponding joblets in repository 114A, 114B.
(the computer code (software) that performs the automation is a core library by definition—see ¶ 17 (“A core function of many ETL tools may be data transformation and data movement” (emphasis added)) ; 

[0055] According to another embodiment, the feature of testing ETL jobs by dividing the ETL job into test joblets may be integrated within the user interface of ETL job testing tool 112A, 112B. Facility may be provided to enable or disable the integrated feature. When a new ETL job is designed in the user interface with the test feature enabled, the test joblets may be automatically created and stored in repository 114A, 114B when the job is saved. Furthermore, when an ETL job is changed by adding a new stage or modifying any existing stage, the test joblets may be updated accordingly. For example, when a new stage is added to an existing ETL job, one or more new test joblets may be created and stored in the test repository and, when any existing stage is modified, corresponding test joblets may be retrieved and updated accordingly for the changed stage and job design. Updating or adding new joblets may be achieved automatically when saving the ETL job to improve the performance of the save operation. Additionally, analysis may be implemented only on the updated portion of the ETL job. The updated portion may be identified by comparing the existing or saved job design from the design repository with the updated job design in memory. Once created, the test joblets may be used for testing during the lifecycle of the ETL job development and for continuous testing thereafter. When the ETL job is executed, the test data for each joblet may be populated and may be set as a baseline to compare against for any future runs of the job. Facility may be provided to store, view, or update the test data for each stage and the corresponding joblets in repository 114A, 114B.

[0058] Then at 314, ETL job testing tool 112A, 112B may execute each created test joblet using the stored test data. Once ETL job testing tool 112A, 112B generates and stores the test data, ETL job testing tool 112A, 112B may utilize a runtime framework to read the test data for each tuple of input data. ETL job testing tool may then set up the input data based on the stage type of each TestData stage. For example, if the stage type is a sequential file, ETL job testing tool may create the test file with the input data. Similarly, if the stage type is DB2, ETL job testing tool may read the DB2 stage properties, create a table in the DB2 machine, and populate the table with the test data. Furthermore, ETL job testing tool 112A, 112B may also validate the job status of each stage. For example, if the test data returns a positive result, then ETL job testing tool 112A, 112B may validate the stage job status. Conversely, if the test data returns a negative result, then ETL job testing tool 112A, 112B may not validate the stage job status. 

(joblets are feature files and are associated with validation tests); 
 
“executing, using the set of feature files, the one or more data validation tests” 
[0058] Then at 314, ETL job testing tool 112A, 112B may execute each created test joblet using the stored test data. Once ETL job testing tool 112A, 112B generates and stores the test data, ETL job testing tool 112A, 112B may utilize a runtime framework to read the test data for each tuple of input data. ETL job testing tool may then set up the input data based on the stage type of each TestData stage. For example, if the stage type is a sequential file, ETL job testing tool may create the test file with the input data. Similarly, if the stage type is DB2, ETL job testing tool may read the DB2 stage properties, create a table in the DB2 machine, and populate the table with the test data. Furthermore, ETL job testing tool 112A, 112B may also validate the job status of each stage. For example, if the test data returns a positive result, then ETL job testing tool 112A, 112B may validate the stage job status. Conversely, if the test data returns a negative result, then ETL job testing tool 112A, 112B may not validate the stage job status. 
“and generating results from the one or more data validation tests” =
0058] Then at 314, ETL job testing tool 112A, 112B may execute each created test joblet using the stored test data. Once ETL job testing tool 112A, 112B generates and stores the test data, ETL job testing tool 112A, 112B may utilize a runtime framework to read the test data for each tuple of input data. ETL job testing tool may then set up the input data based on the stage type of each TestData stage. For example, if the stage type is a sequential file, ETL job testing tool may create the test file with the input data. Similarly, if the stage type is DB2, ETL job testing tool may read the DB2 stage properties, create a table in the DB2 machine, and populate the table with the test data. Furthermore, ETL job testing tool 112A, 112B may also validate the job status of each stage. For example, if the test data returns a positive result, then ETL job testing tool 112A, 112B may validate the stage job status. Conversely, if the test data returns a negative result, then ETL job testing tool 112A, 112B may not validate the stage job status. 
[0060] Next at 316, ETL job testing tool 112A, 112B may create a report that displays the results of each created test joblet. The created report may display the test results reported by each test joblet. For example, if a test joblet was validated by ETL job testing tool 112A, 112B, ETL job testing tool 112A, 112B may indicate the validation of the test joblet with the text, "Success" on the created report. If a test joblet was not validated by ETL job testing tool 112A, 112B, ETL job testing tool 112A, 112B may indicate the failure of the test joblet with the text, "Failure" on the created report.

Dhayapule further teaches core automation libraries and feature files.  See above. 
It appears Dhayapule fails to explicitly teach “wherein the set of feature files provide a linkage to the core automation libraries.” 
However, Kaz teaches a set of feature files providing a linkage to the core automation libraries in the title and at least p. 4 (emphasis added): 
7. RobotFramework

RobotFramework is a generic test automation framework for acceptance testing and acceptance test-driven development (ATDD). Its core framework is written in Python, but also supports IronPython (.NET), Jython (JVM) and PyPy as well.
Keyword driven approach to simplify tests and make them readable;
Reusable higher-level keywords can be created from existing ones;
Easy-to-use tabular test data syntax;
Cross-platform;
Rich ecosystem including variety of APIs consisting of generic test libraries and tools that can be developed as separate projects;
Highly extensible natively – using Python and Java libraries, and by the means of different API’s;
Can be extended natively using Python or Java;
Other languages supported via a remote interface;
Clear testing reports;
Detailed logs;
Easy integration.

Kaz and Dhayapule are analogous art because they are from the same field of endeavor as the claimed invention.  It would have been obvious to one skilled in the art before the effective filing date to modify the feature files and core automation libraries in Dhayapule to include “wherein the set of feature files provide a linkage to the core automation libraries” as taught by Kaz.  The motivation would have to been to perform acceptance 
With respect to claim 2, Dhayapule teaches “wherein the core automation libraries are characterized into pre-ingestion” in ¶56 (input stage is pre-ingestion); “post-ingestion” in ¶ 56 (output is post ingestion); 
 “and data reconciliation phases” in ¶ ¶ 43 and 55 (data is reconciled in that any new or updated data is tested using joblets, for example). 
With respect to claim 3, Dhayapule teaches “wherein each phase of the core automation libraries comprises a plurality of test scenarios” in ¶¶ 55 and 56 (joblets can include any number of test scenarios). 
With respect to claim 4, Dhayapule teaches “wherein the core automation libraries perform a plurality of functions comprising:  “file management task” in ¶16 (extracting data from sources such as files is a file management task); 
“running and managing workflows” in ¶40 (flow of data from source to destination or target is a workflow; this flow of data includes running and managing data); 
“provide data connectors for different database types” in ¶18 (in order to get data from three databases, there has to be a connection to the databases); 
“perform automated data reconciliation” in ¶ 55 (data is reconciled in that any new or updated data is tested using joblets, for example). 
It appears Dhayapule fails to teach “Unix operations”. However, Examiner takes official notice that this element was well known in the art before the effective filing date of the invention.  It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the automation libraries in Dhayapule to include Unix operations.  
With respect to claim 5, Dhayapule teaches “5. A method for Acceptance Test Driven Development (ATDD) automation for Extract, Transform, and Load (ETL) testing, comprising: presenting, by a processor, a user interface” 
[0055] According to another embodiment, the feature of testing ETL jobs by dividing the ETL job into test joblets may be integrated within the user interface of ETL job testing tool 112A, 112B. Facility may be provided to enable or disable the integrated feature. When a new ETL job is designed in the user interface with the test feature enabled, the test joblets may be automatically created and stored in repository 114A, 114B when the job is saved. Furthermore, when an ETL job is changed by adding a new stage or modifying any existing stage, the test joblets may be updated accordingly. For example, when a new stage is added to an existing ETL job, one or more new test joblets may be created and stored in the test repository and, when any existing stage is modified, corresponding test joblets may be retrieved and updated accordingly for the changed stage and job design. Updating or adding new joblets may be achieved automatically when saving the ETL job to improve the performance of the save operation. Additionally, analysis may be implemented only on the updated portion of the ETL job. The updated portion may be identified by comparing the existing or saved job design from the design repository with the updated job design in memory. Once created, the test joblets may be used for testing during the lifecycle of the ETL job development and for continuous testing thereafter. When the ETL job is executed, the test data for each joblet may be populated and may be set as a baseline to compare against for any future runs of the job. Facility may be provided to store, view, or update the test data for each stage and the corresponding joblets in repository 114A, 114B.
“receiving, by the processor, a selection of one or more options for data testing from the user interface” 
[0055] According to another embodiment, the feature of testing ETL jobs by dividing the ETL job into test joblets may be integrated within the user interface of ETL job testing tool 112A, 112B. Facility may be provided to enable or disable the integrated feature. When a new ETL job is designed in the user interface with the test feature enabled, the test joblets may be automatically created and stored in repository 114A, 114B when the job is saved. Furthermore, when an ETL job is changed by adding a new stage or modifying any existing stage, the test joblets may 
(selection is the enablement of the integrated feature, for example); 
“accessing, by the processor, a set of core automation libraries associated with the selection” 
[0055] According to another embodiment, the feature of testing ETL jobs by dividing the ETL job into test joblets may be integrated within the user interface of ETL job testing tool 112A, 112B. Facility may be provided to enable or disable the integrated feature. When a new ETL job is designed in the user interface with the test feature enabled, the test joblets may be automatically created and stored in repository 114A, 114B when the job is saved. Furthermore, when an ETL job is changed by adding a new stage or modifying any existing stage, the test joblets may be updated accordingly. For example, when a new stage is added to an existing ETL job, one or more new test joblets may be created and stored in the test repository and, when any existing stage is modified, corresponding test joblets may be retrieved and updated accordingly for the changed stage and job design. Updating or adding new joblets may be achieved automatically when saving the ETL job to improve the performance of the save operation. Additionally, analysis may be implemented only on the updated portion of the ETL job. The updated portion may be identified by comparing the existing or saved job design from the design repository with the updated job design in memory. Once created, the test joblets may be used for testing during the lifecycle of the ETL job development and for continuous testing thereafter. When the ETL job is executed, the test data for each joblet may be populated and may be set as a baseline to compare against for any future runs of the job. Facility may be provided to store, view, or update the test data for each stage and the corresponding joblets in repository 114A, 114B.
core function of many ETL tools may be data transformation and data movement” (emphasis added)) ; 
 “generating, by the processor, a set of feature files associated with one or more data validation tests” 
[0055] According to another embodiment, the feature of testing ETL jobs by dividing the ETL job into test joblets may be integrated within the user interface of ETL job testing tool 112A, 112B. Facility may be provided to enable or disable the integrated feature. When a new ETL job is designed in the user interface with the test feature enabled, the test joblets may be automatically created and stored in repository 114A, 114B when the job is saved. Furthermore, when an ETL job is changed by adding a new stage or modifying any existing stage, the test joblets may be updated accordingly. For example, when a new stage is added to an existing ETL job, one or more new test joblets may be created and stored in the test repository and, when any existing stage is modified, corresponding test joblets may be retrieved and updated accordingly for the changed stage and job design. Updating or adding new joblets may be achieved automatically when saving the ETL job to improve the performance of the save operation. Additionally, analysis may be implemented only on the updated portion of the ETL job. The updated portion may be identified by comparing the existing or saved job design from the design repository with the updated job design in memory. Once created, the test joblets may be used for testing during the lifecycle of the ETL job development and for continuous testing thereafter. When the ETL job is executed, the test data for each joblet may be populated and may be set as a baseline to compare against for any future runs of the job. Facility may be provided to store, view, or update the test data for each stage and the corresponding joblets in repository 114A, 114B.

[0058] Then at 314, ETL job testing tool 112A, 112B may execute each created test joblet using the stored test data. Once ETL job testing tool 112A, 112B generates and stores the test data, ETL job testing tool 112A, 112B may utilize a runtime framework to read the test data for each tuple of input data. ETL job testing tool may then set up the input data based on the stage type of each TestData stage. For example, if the stage type is a sequential file, ETL job testing tool may create the test file with the input data. Similarly, if the stage type is DB2, ETL job testing tool may read the DB2 stage properties, create a table in the DB2 machine, and populate the table with the test data. Furthermore, ETL job testing tool 112A, 112B may also validate the job status of each stage. For example, if the test data returns a positive result, then ETL job testing tool 112A, 112B may validate the stage job status. Conversely, if the test data returns a negative result, then ETL job testing tool 112A, 112B may not validate the stage job status. 
(joblets are feature files and are associated with validation tests); 
 “executing, by the processor, using the set of feature files, the one or more data validation tests” 
[0058] Then at 314, ETL job testing tool 112A, 112B may execute each created test joblet using the stored test data. Once ETL job testing tool 112A, 112B generates and stores the test data, ETL job testing tool 112A, 112B may utilize a runtime framework to read the test data for each tuple of input data. ETL job testing tool may then set up the input data based on the stage type of each TestData stage. For example, if the stage type is a sequential file, ETL job testing tool may create the test file with the input data. Similarly, if the stage type is DB2, ETL job testing tool may read the DB2 stage properties, create a table in the DB2 machine, and populate the table with the test data. Furthermore, ETL job testing tool 112A, 112B may also validate the job status of each stage. For example, if the test data returns a positive result, then ETL job testing tool 112A, 112B may validate the stage job status. Conversely, if the test data returns a negative result, then ETL job testing tool 112A, 112B may not validate the stage job status. 
“and generating, by the processor, results from the one or more data validation tests” 
0058] Then at 314, ETL job testing tool 112A, 112B may execute each created test joblet using the stored test data. Once ETL job testing tool 112A, 112B generates and stores the test data, ETL job testing tool 112A, 112B may utilize a runtime framework to read the test data for each tuple of input data. ETL job testing tool may then set up the input data based on the stage type of each TestData stage. For example, if the stage type is a sequential file, ETL job testing tool may create the test file with the input data. Similarly, if the stage type is DB2, ETL job testing tool may read the DB2 stage properties, create a table in the DB2 machine, and populate the table with the test data. Furthermore, ETL job testing tool 112A, 112B may also validate the job status of each stage. For example, if the test data returns a positive result, then ETL job testing tool 112A, 112B may validate the stage job status. Conversely, if the test data returns a negative result, then ETL job testing tool 112A, 112B may not validate the stage job status. 
[0060] Next at 316, ETL job testing tool 112A, 112B may create a report that displays the results of each created test joblet. The created report may display the test results reported by each test joblet. For example, if a test joblet was validated by ETL job testing tool 112A, 112B, ETL job testing tool 112A, 112B may indicate the validation of the test joblet with the text, "Success" on the created report. If a test joblet was not validated by ETL job testing tool 112A, 112B, ETL job testing tool 112A, 112B may indicate the failure of the test joblet with the text, "Failure" on the created report.
Dhayapule further teaches core automation libraries and feature files.  See above. 
It appears Dhayapule fails to explicitly teach “wherein the set of feature files provide a linkage to the core automation libraries.” 
However, Kaz teaches a set of feature files providing a linkage to the core automation libraries in the title and at least p. 4 (emphasis added): 
7. RobotFramework

RobotFramework is a generic test automation framework for acceptance testing and acceptance test-driven development (ATDD). Its core framework is written in Python, but also supports IronPython (.NET), Jython (JVM) and PyPy as well.
Keyword driven approach to simplify tests and make them readable;
Reusable higher-level keywords can be created from existing ones;
Easy-to-use tabular test data syntax;
Cross-platform;
Rich ecosystem including variety of APIs consisting of generic test libraries and tools that can be developed as separate projects;
Highly extensible natively – using Python and Java libraries, and by the means of different API’s;
Can be extended natively using Python or Java;
Other languages supported via a remote interface;
Clear testing reports;
Detailed logs;
Easy integration.

Kaz and Dhayapule are analogous art because they are from the same field of endeavor as the claimed invention.  It would have been obvious to one skilled in the art before the effective filing date to modify the feature files and core automation libraries in Dhayapule to include “wherein the set of feature files provide a linkage to the core automation libraries” as taught by Kaz.  The motivation would have to been to perform acceptance testing that is easily integrated, easy to use, and highly extensible.  See Kaz p. 4 cited above. 
With respect to claim 6, Dhayapule teaches “6. The method of claim 5, wherein the core automation libraries are characterized into pre-ingestion” in ¶56 (input stage is pre-ingestion); 
“post-ingestion” in ¶ 56 (output is post ingestion); 
 “and data reconciliation phases” in ¶ ¶ 43 and 55 (data is reconciled in that any new or updated data is tested using joblets, for example). 
With respect to claim 7, Dhayapule teaches “7. The method of claim 6, wherein each phase of the core automation libraries comprises a plurality of test scenarios” in ¶¶ 55 and 56 (joblets can include any number of test scenarios). 
With respect to claim 8, Dhayapule teaches “8. The method of claim 5, wherein the core automation libraries perform a plurality of functions comprising:  “file management task” in ¶16 (extracting data from sources such as files is a file management task); 
“running and managing workflows” in ¶40 (flow of data from source to destination or target is a workflow; this flow of data includes running and managing data); 
“provide data connectors for different database types” in ¶18 (in order to get data from three databases, there has to be a connection to the databases); 
“perform automated data reconciliation” in ¶ 55 (data is reconciled in that any new or updated data is tested using joblets, for example). 
It appears Dhayapule fails to teach “Unix operations”. However, Examiner takes official notice that this element was well known in the art before the effective filing date of the invention.  It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the automation libraries in Dhayapule to include Unix operations.  .  


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dhayapule in view of Brown US 20140188675 A1. 
With respect to claim 9, Dhayapule (US 20170060969 A1) teaches “9. A system for Acceptance Test Driven Development (ATDD) automation for Extract, Transform, and Load (ETL) testing, comprising” in the title and abstract; 
“one or more system of records (SoR) data feeds” in ¶ 48 (data feed is the ETL job in need of testing); ¶ 39; ETL job is a SoR data feed—see also ¶ 53 and ¶ 59 (actual customer data may also be captured; this is a feed)); 
“created by capturing input/output of actual ETL processes” in ¶ 39; t ETL job is a SoR data feed; ¶ 53 and ¶ 59 (actual customer data may also be captured)); 
“a data ecosystem located downstream of the one or more SoR data feeds and comprising a data ingestion processor1” in ¶ 48 (“uploaded ETL job may be received by ETL job testing tool 112A, 112B”; testing tools 112A-B receive or ingest ETL job using a computer processor—see Fig. 1 item 110,120; testing tools 112A-B are downstream from SoR data feeds because they are used to transform data from one for format to another, for 
 “a data reservoir to receive data from the data ingestion processor” in ¶¶56-57 (repositories 114A and 114B receive output (i.e. generated test data) from ETL job testing tools 112A, 112B); 
 “the data reservoir comprising: a semantic zone, to receive output from the data reservoir for serving as a logical container for analytical workloads” in ¶ 56, ¶57 (repositories 114A and 114B receive output (i.e. generated test data) from ETL job testing tool 112A, 112B; Examiner finds the generated test data is a logical container for analytical workloads—see ¶ 55 (“. . . test data for each joblet. . may be  set as a baseline to compare against for any future runs of the job; Examiner finds that the use of the words “run against” is equivalent is to a workload and the words “compare against” is equivalent to an analysis); 
“and receiving output from the data reservoir and producing load ready files” in ¶58 (joblets can be executed; this is a load ready file); 
“wherein the semantic zone provides a business representation of received data through application of one or more rules” in ¶ 17 ¶ 19 (“ETL job testing may verify data is correctly transformed according to various business rules”); and ¶ 41 (test cases are a “business representation” because business rules are used to create the test cases and joblets); 
“and a report processor to extract output reports from the data reservoir” in ¶ 60 (reports are generated from the data reservoir). 
 “and a data provisioning system to receive output of the load ready files from the data ecosystem” in ¶ 36  (target system of ETL process, for example, includes a data provisioning system—see ¶ 70, 75, ¶ 80, and ¶ 
“and to output data to a data warehouse” in ¶2, ¶ 16, ¶ 19 (new data warehouse testing requires outputting data to a data warehouse; also ETL jobs, by definition, involve loading extracted and transformed data on to a target system (i.e. data warehouse); the target system is different from the ETL testing tool). 
It appears Dhayapule fails to explicitly teach “the SOR data feeds comprising data collected from multiple sources comprising third party data sources and the data being registered based on metadata and undergoing a quality check prior to being forwarded to a data ingestion processor.” 
However, Brown US 20140188675 A1 teaches “data collected from multiple sources comprising third party data sources” in ¶ 38 
0038] FIG. 2 is a schematic representation showing one exemplary embodiment for carrying out data capture and fee calculation, accrual and allocation, invoice reconciliation, and payment using EXCALIBUR. In the exemplary embodiment shown, EXCALIBUR includes a data integration component 200, a rules engine component 202, an accounting control component 204, and a business intelligence component 206. One or more of these components may exchange data with a plurality of internal and external data sources 208. In one exemplary embodiment, the EXCALIBUR components interact with more than one hundred internal and external data feeds, are able to process hundreds of millions of transactions per month, and are capable of calculating over one hundred million transactions after compression based on billable attributes.

(Examiner finds “external data sources 208” teaches “third party data sources”); 
 “and the data being registered based on metadata”  

¶ 39 
[0039[ As shown in FIG. 2, data integration component 200 may include a plurality of extract, transform, and load (ETL) feed handlers 210 (for configured to extract data from one or more of data sources 208. The data is then passed from ETL feed handlers 210 to one or more ETL modules 212, such as ETL modules 212a, 212b, and 212C shown in FIG. 2. ETL modules 212 may be configured to apply a series of rules or functions to the extracted data to derive data that can be passed on to rules engine 202 or used to populate various internal databases within EXCALIBUR. ETL modules 212 may be configured to perform validation and further enrichment of the data, and to load the data into source data tables that can then be used by other components of EXCALIBUR. ETL modules 212 may perform data normalization, which includes cross-product data capture, standardization, and enrichment; and transaction-level matching with external data to enable enrichment of attributes from external data. ETL modules 212 may also merge several source feeds to generate enriched transactions with the required billable attributes. ETL modules 212 may also perform data validation, which includes validation of the required attributes and elements specific to a product, and integration into a unified exception framework that enables review and processing of exceptions.

(Rule matching requires using metadata—i.e. data about the extracted data; the data is registered in that it is enriched with attributes and elements that allow the data to be processed by a unified framework); 
“and undergoing a quality check prior to being forwarded to a data ingestion processor” in ¶ 41 
[0041] In one exemplary embodiment, ETL feed handler 210a receives a plurality of data feeds from a plurality of data sources 208. As shown in FIG. 2, ETL feed handler 210a may receive a plurality of data feeds, which are then passed to ETL module 212a, where the data undergoes a data quality check 214 and a business rules check 216 to standardize the data, after which the data is stored in a billable transaction database 218. Data sent from ETL module 212a may also be passed to a business exception module 220 and a processing dashboard module 222. As shown in FIG. 2, ETL feed handler 210b and ETL module 212b may process data that is then stored in a staging database 224 before being passed to rules engine component 202. Similarly, ETL feed handler 210C and ETL module 212C may process data received from various data stores and store that data within an EXCALIBUR reference database 226.


	Dhayapule and Brown are analogous art because they are from the same field of endeavor. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the SOR data feeds in Dhayapule to include “data collected from multiple sources comprising third party data sources and the data being registered based on metadata and undergoing a quality check prior to being forwarded to a data ingestion processor” as taught by Brown.  The motivation would have been to “lower information technology operating expenses by consolidating BCE fee capture, calculation, allocation, and reconciliation from multiple data sources. . . [and to] provid[e] greater efficiency when compared to previous systems by eliminating manual accounting tasks and thus reducing labor costs and errors.” Brown ¶ 37 (emphasis added). 
With respect to claim 10, Dhayapule teaches “10. The system of claim 1, wherein the SoR data feeds comprise feeds from a plurality of geographically dispersed systems” in ¶ 35, ¶ 36, ¶ 64, (“distributed cloud computing environments” include geographical dispersed systems because two computers can’t occupy the same physical space); ¶ 87, and  ¶ 74 ¶H(third party systems must logically be geographically dispersed; geographically dispersed broadly includes any plurality of systems because two physical systems cannot physically occupy the same space). See also ¶ 48 (India and United States are geographically dispersed). 
Response to Arguments
	Applicant argues 

Dhayapule does not disclose, for example, "semantic zone."

The word “semantic zone” is described in Applicant’s specification in, for example, ¶ 47 (emphasis added): 
The semantic zone may be a logical container used for analytical workloads. It can hide the complexity of the underlying data by providing a business representation of the data, by applying the business driven rules. It provides data in a common consumption format for the business analyst and operations team to generate a report from the data. 

Examiner wrote the following on page 16 of the Non-Final Office Action mailed 4/14/2021 (emphasis added): 
“the data reservoir comprising: a semantic zone, configured to receive output from the data reservoir for serving as a logical container for analytical workloads’ in ¶ 56,¶ 57 (repositories 114A and 114B receive output (i.e. generated test data) from ETL job testing tool 112A, 112B; Examiner finds the generated test data is a logical container for analytical workloads—see 7 55 (“.. . test data for each joblet.. may be set as a baseline to compare against for any future runs of the job; Examiner finds that the use of the words “run against” is equivalent is to a workload and the words “compare against’ is equivalent to an analysis);

It is clear that Examiner has mapped the term “semantic zone” to the prior art.  Applicant’s assertion to the contrary is not persuasive. 
	Applicant further argues 
Further, in its rejection of claim 9, the Office has improperly mixed embodiments of Dhayapule. The Office responds to this argument on p. 22 of the Office Action. However, the MPEP portion relied upon by the Office is not applicable since this is not a genus-species situation, to which MPEP § 2131.02 pertains. 


[0093] The descriptions of the various embodiments of the present invention have been presented for purposes of illustration, but are not intended to be exhaustive or limited to the embodiments disclosed. Many modifications and variations will be apparent to those of ordinary skill in the art without departing from the scope of the described embodiments. The terminology used herein was chosen to best explain the principles of the embodiments, the practical application or technical improvement over technologies found in the marketplace, or to enable others of ordinary skill in the art to understand the embodiments disclosed herein. 

Lastly, Applicant has merely concluded that Examiner has “improperly mixed embodiments” without any substantive explanation.  Thus, Applicant has not established that Examiner has “improperly mixed embodiments.”  Applicant’s arguments are therefore not persuasive. 
	Applicant further argues 
The case law is clear that anticipation requires that the claimed elements be disclosed in a single embodiment, without any need for picking or choosing as the Office is clearly doing here. See Sanofi-Synthelabo v. Apotex, Inc., 89 USPQ2d 1370, 1375 (Fed. Cir. 2008) (quoting In re Arkley, 172 USPQ 524 (CCPA 1972)). 
	Applicant offers no substantive explanation other than a conclusory statement that Examiner is “picking and choosing.”  “How one of ordinary skill in the art would understand the relative size of a genus or species in a particular technology is of critical importance".  MPEP 2131.02.  Examiner finds that a computer system such as Fig. 1 would be understood as a genus and different configurations of the computer system in Fig. 1 would 
[0093] The descriptions of the various embodiments of the present invention have been presented for purposes of illustration, but are not intended to be exhaustive or limited to the embodiments disclosed. Many modifications and variations will be apparent to those of ordinary skill in the art without departing from the scope of the described embodiments. The terminology used herein was chosen to best explain the principles of the embodiments, the practical application or technical improvement over technologies found in the marketplace, or to enable others of ordinary skill in the art to understand the embodiments disclosed herein. 

Applicant’s argument is not persuasive.
	Applicant argues 
Applicant respectfully submits that the embodiments of Dhayapule, while related, are structurally different and include different features. The requirement that the identical invention be shown in the reference as in the claim is the standard. MPEP 2131. The Office has violated this requirement in its anticipation rejection. 

Applicant has not established that Examiner has mixed embodiments.  However, given Dhayapule’s teaching in at least ¶ 93 and given that “[h]ow one of ordinary skill in the art would understand the relative size of a genus or species in a particular technology is of critical importance" (see MPEP 2131.02) Examiner finds that, even if some embodiments were mixed, there was no “violation of the anticipation requirement” because the modification and variations would be been apparent to one skilled in the art as taught by Dhayapule.  Stated another way, Examiner finds that one in the computing arts would “at once envisage the claimed arrangement or combination” as indicated by Examiner in the previous office actions.  Additionally, this argument is moot in view of the new ground of rejection above. As such, Applicant’s argument is not persuasive. 

	Finally, the claim also recites, inter alia, "one or more system of records (SoR) data feeds." The Office cites to Dhayapule's disclosure of the ETL job in need of testing as the SOR data feed. However, this is not what is recited and indeed, it is not even the recited data SOR data feed. Thus, Applicant respectfully submits that Dhayapule fails to disclose the recited SOR data feeds. At most, Dhayapule discloses upload of ETL jobs and test cases in support of those jobs, which differs from the claimed embodiments. 

	“System of records data feeds” is not defined in the specification.  This term broadly includes any computer record contained in any data feed.  Thus, the ETL job reads on the claim because it contains data and is a feed.  See Dhayapule in at least ¶ 39, ¶ 48, ¶ 53 and ¶ 59.  
	Applicant further argues  
To advance prosecution and further distinguish the claimed embodiments, Applicant has amended claim 9 as indicated above to recite "the SOR data feeds comprising data collected from multiple sources comprising third party sources and the data being registered based on metadata and undergoing a quality check prior to being forwarded to a data ingestion processor." 

Support for the amendments may be found at least in paragraph 46 of the present Specification. Applicant respectfully submits that Dhayapule fails to disclose this element. For example, Dhayapule at least fails to disclose any SOR data (to the extent it even discloses such, which Applicant is not conceding) as being collected from multiple sources comprising third party sources. 

	The argument has been considered but is rendered moot by the new grounds of rejection above. 
Applicant argues 
Kaz is newly cited in the Office Action. It is purportedly a NPL document dated March 14, 2018. As a threshold issue, Applicant respectfully submits that there is no evidence to corroborate the date of Kaz to establish it is proper prior art.

Examiner finds the words “Mar 14 18” on the first page of the document establishes the entire document’s publication date.  Stated 
Applicant argues 
 MPEP § 2128(II)(b) states: 
Prior art disclosures on the Internet or on an online database are considered to be publicly available as of the date the item was publicly posted. See subsection I above. Absent evidence of the date that the disclosure was publicly posted, if the  
publication itself does not include a publication date (or retrieval date), it cannot be relied upon as prior art under 35 U.S.C. 102(a)(1) and pre-AIA  35 U.S.C.  102(a) or (b). Here, there only evident date is on the first page. Without more, there is no evidence supporting this date to be when the NPL was publically posted. 

Examiner finds the words “Mar 14 18” on the first page of the document establishes the entire document’s publication date. Stated another way, Examiner finds the entire NPL document was, more likely than not, published on March 14, 2018.  Additionally, one skilled in the art before the effective filing date of the invention would recognize that an online document having a date on the first page was a routine and well-accepted method of indicating a document’s publication date. Examiner finds Applicant’s assertion to the contrary unpersuasive.  
Applicant further argues 
Nor has the Office provided any supporting evidence. Indeed, the NPL pages lack any header or footer indicating where the NPL was retrieved. Thus, without more, the Office's obviousness rejection fails for at least this reason. 

There is no rule that requires an NPL document to have a header or footer on each page to establish a publication date. Examiner finds the words “Mar 14 18” on the first page of the document establishes the entire document’s publication date. Stated another way, Examiner finds the entire NPL document was, more likely than not, published on March 14, 2018.  
Applicant further argues  

The Office relies upon alleged disclosure of the title on p. 4 of Kaz regarding the "RobotFramework." First, Kaz's title is "10 Best Open Source Test Automation Frameworks for Every Purpose." Applicant is unclear how this title discloses the claim element of "wherein the set of feature files provide a linkage to the core automation libraries."

The citation to the title must be read along with the rest of the cited NPL document in order to determine context. 
	Applicant argues “[t]here is no disclosure of a set of feature files core automation libraries, or a linkage between the two. “
	APIs in Kaz provide a link in that a programmer can access features of the RobotFramework using the APIs.  See Kaz p. 4.  APIs are feature files broadly construed in light of the specification.  The access provided also includes a core framework which also includes libraries in Python and Java, for example.  See id. 
	Applicant argues 
Next, on p. 4, a program called "RobotFramework" is presented through a brief introduction and then a list of bullet points. There is no disclosure of how the program works or how the listed features are even implemented. 

	Applicant’s arguments simply do not reflect the plain language of the document. 
	Applicant argues 
The Office, on p. 10 of the Office Action, has bolded and underlined certain parts of this disclosure. Yet, those portions fail to disclose the 

APIs in Kaz provide a link in that a programmer can access features of the RobotFramework.  See Kaz p. 4.  APIs are feature files.  The access provided also includes a core framework which also includes libraries in Python and Java, for example.  See id. That the projects can be developed separately indicates that the projects have access (links) to the features of the core framework (i.e. core libraries written in Python and Java, for example). 
Applicant further argues
Further, even if it did disclose this element, there is no reason to combine it with Dhayapule. Indeed, the Office has failed to provide any valid reasoning in support of the proposed combination. 

	Examiner provided a valid motivation statement for each and every combination. This argument is not persuasive. 
	Applicant argues 
The Office's reasoning (see, e.g., Office Action at 11) is entirely based on Kaz's purported disclosure. The Office has failed to establish what problem of Dhayapule the combination would solve. Without more, it is clear that the Office's proposed combination is based on improper hindsight. 

Examiner provided a valid motivation for each and every combination. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicant’s argument is not persuasive.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256. The examiner can normally be reached 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner finds that a data ingestion processor necessarily includes computer hardware.